Case 1:13-cv-04933-MKB-JO Document 122 Filed 10/24/19 Page 1 of 5 PageID #: 2562



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA AND NEW
 YORK STATE, EX REL., ORLANDO LEE,            Civil Action Number: cv-13-4933
 MELVILLE LUCKIE AND LUZ GONZALEZ,

                                Plaintiffs,

                   -against-

 NORTHERN METROPOLITAN
 FOUNDATION FOR HEALTHCARE, INC.,
 NORTHERN MANOR MULTICARE
 CENTER, INC. AND NORTHERN MANOR
 ADULT DAY HEALTH CARE PROGRAM,

                          Defendants.




                      DEFENDANTS' MEMORANDUM IN SUPPORT
                             OF MOTION IN LIMINE




                                        PECKAR & ABRAMSON, PC
                                        70 Grand Avenue
                                        River Edge, NJ 07661
                                        Phone: 201-343-3434
                                        Attorneys for Defendants Northern Metropolitan
                                        Foundation for Healthcare, Inc. and Northern
                                        Manor Multicare Center, Inc.


 On the Brief:
 Frank A. Hess
Case 1:13-cv-04933-MKB-JO Document 122 Filed 10/24/19 Page 2 of 5 PageID #: 2563



         Defendants Northern Metropolitan Foundation for Healthcare, Inc. and Northern Manor

 Multicare Center, Inc. (collectively, "Defendants") respectfully submit this Brief in support of

 their motion in limine.

         Motions in limine permit a trial court, in advance of trial, to rule on the admissibility of

 certain potential evidence. See, Luce v. U.S., 469 U.S. 38, 40 n.2 (1984); see also Palmieri v.

 Defaria, 88 F.3d 136, 141 (2d Cir. 1996); Nat. Union Fire Ins. Co. v. L.E. Myers Co. Group, 937

 F.Supp.2d 276, 283 (S.D.N.Y. 1996). Evidence that lacks any plausible grounds for its admission

 should be excluded in advance of trial to reduce the time and expense in preparing for trial.

 Stephen v. Hanley, 2009 WL 1471180, at *3 (E.D.N.Y. May 21, 2009).

         Federal Rule of Civil Procedure ("FRCP") 26(a)(2) requires a party to disclose the

 identity of expert witnesses in advance. FRCP 37(c) provides that, "[i]f a party fails to provide

 information or identify a witness as required by [FRCP] 26(a) ..., the party is not allowed to use

 that information or witness to supply evidence on a motion... or at trial ..., unless the failure was

 substantially justified or is harmless."

        For all expert testimony, a party must disclose to the other the identity of the witness to

 testify at trial. Fed.R.Civ.P. 26(a)(2)(A). For a non-retained expert, the disclosure must contain

 "(i) the subject matter on which the witness is expected to present evidence under Federal Rule

 of Evidence ("FRE") 702, 703, or 705; and (ii) a summary of the facts and opinions to which the

 witness is expected to testify." Fed.R.Civ.P. 26(a)(2)(C).

        A failure to comply with the disclosure requirements of FRCP 26 may result in the

 preclusion of such evidence under FRCP 37(c), unless the Court finds that the failure to disclose

 was "substantially justified or...harmless." Fed.R.Civ.P. 37(c).




                                                   1
Case 1:13-cv-04933-MKB-JO Document 122 Filed 10/24/19 Page 3 of 5 PageID #: 2564



        Defendants seek to preclude the admissibility of a number of things disclosed by

 plaintiffs in the pretrial order. Defendants seek to preclude the plaintiffs from introducing,

 referring to and/or relying in any way upon purported expert testimony from undisclosed expert

 Sanjay Shah, of Paragon Management, and from any undisclosed "Representative of the New

 York Department of Health." These witnesses, one of which is not even named, were not

 disclosed in Initial Disclosures of Plaintiffs and were also omitted from Plaintiffs' answers to

 interrogatories. No disclosure was made until well after discovery closed. As such their

 testimony is not admissible.

        The Second Circuit considers four factors in assessing whether to preclude evidence not

 previously disclosed: "(1) the party's explanation for the failure to comply with the discovery

 order; (2) the importance of the testimony of the precluded witness; (3) the prejudice suffered by

 the opposing party as a result of having to prepare to meet the new testimony; and (4) the

 possibility of a continuance." See Design Strategy, Inc. v. Davis, 469 F.3d 284, 296 (2d Cir.

 2006); see also Softel, Inc. v. Dragon Med. & Scientific Cammens, Inc., 118 F.3d 955, 961 (2d

 Cir.1997).

                "The expert testimony beyond that which may be properly given
                by a treating physician is inadmissible because it was not properly
                disclosed as required by Rule 26(a)(2)(B), Fed.R.Civ.P., and this
                Court's scheduling order. [Defendant] has not had an opportunity
                to rebut the "retained expert" opinions of Dr. Gotesman through its
                own rebuttal expert. Moreover, the factors set forth in Design
                Strategy, (citations omitted) call for preclusion here; [Plaintiff] has
                failed to persuasively explain why he failed to make such a
                disclosure, and—as the remaining discussion demonstrates—he
                does not require these portions of Dr. Gotesman's testimony to
                prevail in opposing the present motion."

 Id. See also Puglisi v. Town of Hempstead Sanitary District No.2, 2013 WL 4046263 (E.D.N.Y.

 Aug. 8, 2013). (noting that a treating physician can testify without becoming an expert witness as

 long as the testimony is based on his/her personal knowledge from consultation, examination and


                                                   2
Case 1:13-cv-04933-MKB-JO Document 122 Filed 10/24/19 Page 4 of 5 PageID #: 2565



 treatment of the patient, and provided the physician was specifically identified in disclosures.

 Id. As a fact witness, or treating physician, the doctor was permitted to testify to "diagnosis,

 treatment, prognosis, and causation...[and] damages, but only to the extent [the opinion] was

 based upon information that was acquired as part of his treatment. . .and not through this

 litigation." Id at *7.

         Defendants are entitled to an order precluding plaintiffs from mentioning or referring to

 the arrest of any employee of Defendants. Five employees were arrested, but only one resulted in

 a conviction—of a mere misdemeanor in a plea agreement. It is also totally unrelated to

 Plaintiffs' allegations of discrimination. To avoid undue prejudice and confusion of the jury,

 defendants are clearly entitled to an order precluding any references to the arrests. E.g„ Nibbs v.

 Goulart, 822 F.Supp.2d 339 (S.D. NY. 2011).

         Defendants are entitled to an order precluding plaintiffs from mentioning or referring to

 the settlement or the negotiations relating thereto with the Attorney General the State of New

 York. Those negotiations and the settlement agreement are clearly inadmissible. E.g., Levick v.

 Maimonides Medical Center, No. 08 CV 03814, 2011 WL 1673782 (E.D. N.Y. May 3, 2011).

         Plaintiffs have claimed, and apparently continue to claim, that they were themselves

 victims of employment discrimination or retaliation and are entitled to pursue individual

 damages. This court has dismissed those claims on summary judgment. Plaintiffs inexplicably

 list as evidence Mr. Lee's W2, his resume, his final paycheck, and an insurance termination letter

 as to Ms. Gonzalez. Plaintiffs should be precluded from arguing or mentioning claims that have

 been dismissed.

         Plaintiffs have listed a plethora of documents that are clearly hearsay and inadmissible.

 This includes a Spanish language petition allegedly signed by Hispanic registrants dated June,




                                                  3
Case 1:13-cv-04933-MKB-JO Document 122 Filed 10/24/19 Page 5 of 5 PageID #: 2566


 2009 (item 26), but actually concocted by Ms. Gonzalez. The petition describes in a very general

 way perceived misconduct but does even describe the identities of the individuals who allegedly

 discriminated or even if they were Defendants' employees or Registrants. Plaintiffs also list four

 "interview transcripts" (items 42-45). These witnesses were not subject to cross examination or

 other protections to test their veracity. The four transcripts are inadmissible hearsay.

         Plaintiffs complain about the lack of personnel files, but Defendants did not destroy or

 omit files. Moreover, the files were lost prior to the unsealing of plaintiffs' lawsuit. Prior to that

 time, Defendant had no notice that plaintiffs intended to assert any claims. Defendants therefore

 had no duty to preserve the files. Defendants are entitled to an order precluding any reference of

 inference to the loss of the files.

         Plaintiffs twice list as an exhibit an "Operating Certificate of Northern Manor Geriatric

 Center." (items 48-49), but that entity is not a defendant and is not accused of any misconduct.

         Lastly, it is apparent that plaintiffs intend to rely on the aggregate liability rule rather than

 the Individual Proof Rule, which is accepted is in this jurisdiction. In re Zyprexa Product

 Liability Litigation, 671 F Supp.2d 397 (E.D.N.Y. 2009) (Weinstein, S.J. That is improper and

 should be rejected.


 Dated: October 24, 2019                         Respectfully submitted,

                                                 PECKAR & ABRAMSON, P.0



                                                        /s/ Frank A. Hess
                                                           Frank A. Hess

 4199657 1




                                                    4
